DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 13 was amended in the response filed on 8/22/2022. Claims 1, 4, 12-27, 31, and 32 are pending.  Claims 31 and 32 stand withdrawn as being drawn to a non-elected invention.  Claims 1, 4, and 12-27 are currently pending and under examination.
Examiner Note
	Since the time of the last Office Action (OA), dated 2/23/2022, the instant application has been transferred to a new Examiner as the previous Examiner has left the office.
Priority

    PNG
    media_image1.png
    144
    1045
    media_image1.png
    Greyscale
See filing receipt dated 3/24/2020.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment filed 8/22/2022
	The Applicant’s amendment to claim 13 is sufficient to overcome the 35 USC 112(b) rejection of record.  See p. 2 of the OA dated 2/23/2022.  Therefore, the rejection is withdrawn.
New Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 2 of claim 12, the limitation “claim 1-wherein” should be deleted and replaced by –claim 1 wherein--.  
Appropriate correction is required.
New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The dependency of claim 15, see line 2, is recited as “claim 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through (emphasis added) except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."

	Therefore, the claim is indefinite because it is unclear if claim 15 depends from claim 1.  This rejection would be obviated by deleting the limitation “claim 
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 12-27 is/are rejected under 35 U.S.C. 103 as being obvious over Jones (US 9701664, published on 7/11/2017).
The applied reference has a common assignee (Cancer Research Technology Limited) and several common joint inventors (Jones, Cheeseman, Pasqua) with the instant application.  The reference also names additional inventors (Rye, Chessum, Pike, Faulder). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant Claims
	
    PNG
    media_image2.png
    538
    946
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    254
    971
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Jones is directed toward fused 1,4-dihydrodioxin derivatives as inhibitors of heat shock transcription factor 1 (HSF-1).  See whole document. Regarding claims 1, 4, and 12-27, Jones teaches a large genus of compounds which encompasses that of instant formula (I).  See the following compound of formula (I) in col. 7, line 48-col. 10, line 67: 
    PNG
    media_image4.png
    156
    363
    media_image4.png
    Greyscale
.  Jones explicitly teaches a compound of claimed formula (I) wherein all of Y1-Y32 are hydrogen.  See Example 169 in col. 168, lines 29-55 and bioactivity thereof in the Table in col. 191, lines 22-25 and col. 193, line 43.  This compound corresponds to the compound of the following structure in claim 1: 
    PNG
    media_image5.png
    105
    442
    media_image5.png
    Greyscale
.  Also see certificate of correction dated October 2017 which includes the corrected structure. Jones also recites a pharmaceutical composition comprising the compound above, or a pharmaceutically acceptable salt or solvate thereof, in admixture with a pharmaceutically acceptable diluent or carrier.  See claim 2 of Jones.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1, 4, and 12-27, Jones does not explicitly teach a compound of claimed formula (I) wherein at least one of Y1-Y32 is deuterium.  However, Jones further teaches that the compounds disclosed in the reference include isotopically substituted variants thereof.  Jones specifically teaches that “H may be in any isotopic form, including 1H, 2H (D), and 3H (T)”.  The isotopic form 2H (D) corresponds to deuterium.  See col. 39, line 64-col. 40, line 2.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed compounds based on the teachings of Jones with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to synthesize a derivative of the compound of example 169 of Jones, because said compound is the only one specifically claimed in the Jones patent.  See claim 1.  Further, the Table in col. 191, lines 22-25 and col. 193, line 43 of Jones shows that said compound possesses the desired bioactivity of Jones, which is the same as that described in the instant specification (for example, see instant claims 31 and 32).  Therefore, out of all of the possible species of compounds encompassed by formula (I) of Jones, the skilled artisan would be directed toward preparing pharmaceutically acceptable derivatives of the sole compound recited in the claim.  
The skilled artisan would have been further motivated to prepare a deuterated derivative of the claimed compound of Jones, because Jones explicitly discusses that the structure of the disclosed compound is also intended to encompass isotopic derivatives thereof, including deuterated derivatives.  See col. 39, line 64-col. 40, line 2.
Therefore, the skilled artisan would have reasonably arrived at any deuterated derivative of the claimed compound because Jones specifically discusses said derivatives.  Further, there is a reasonable expectation of success that the deuterated compounds will possess the same bioactivity as that of the claimed compound because of the significant chemical and electronic similarity between deuterium (2H) and hydrogen (1H).  Also see MPEP 2144.08 and MPEP 2144.09.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622